Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 13, 2018

                                       No. 04-18-00520-CV

                 IN THE INTEREST OF N.R.T, C.C.T., A.T., CHILDREN,

                   From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-16-59
                      The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        The reporter’s record in this accelerated appeal was due July 27, 2018. On July 30, 2018,
court reporter, Mary Buitron, filed a notification of late record asking for an extension of time.
In her notice, Ms. Buitron stated she needs additional time to prepare the record because she has
been “in court every day for the past three weeks, some of which have been traveling to other
counties.” She anticipates the reporter’s record will be 650 pages in length. She asks that we
extend the time to file the record to August 30, 2018 — an extension of thirty-four days from the
original due date.

        We remind the court reporter that, by statute, this appeal is accelerated, and is to take
precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1) (West Supp. 2017).
Strict deadlines exist with regard to disposal of appeals dealing with termination of parental
rights — specifically, the appellate court must dispose of the appeal within 180 days of the date
the notice of appeal is filed in the trial court. With regard to the appellate record, pursuant to
Rule 35.3(c) of the appellate rules, this court may not grant an extension of more than ten days in
an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, in appeals involving the termination
of parental rights, any extensions granted “must not exceed 30 days cumulatively, absent
extraordinary circumstances.” See R. 28.4(b)(2).

       We therefore GRANT IN PART AND DENY IN PART the court reporter’s request for
an extension of time to file the reporter’s record in this court. We ORDER court reporter Mary
Buitron to file the reporter’s record in this court on or before August 23, 2018.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court